UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7574


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

THOMAS NELSON CONNOR,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:01-cr-00008-RLV-9)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Federal Public Defender, Charlotte, North
Carolina, Matthew Segal, Assistant Federal Public Defender,
Asheville, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas     Nelson    Connor       appeals   the   district       court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                     We have

reviewed the record and find no reversible error.                     Accordingly,

we deny Connor’s motion for appointment of counsel and affirm

for the reasons stated by the district court.                     United States v.

Connor, No. 5:01-cr-00008-RLV-9 (W.D.N.C. July 30, 2008).                        See

United States v. Hood, ___ F.3d ___, 2009 WL 416979 (4th Cir.

2009).     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented     in    the    materials

before   the   court    and     argument      would   not   aid    the    decisional

process.

                                                                            AFFIRMED




                                          2